Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This action is responsive to the preliminary amendment filed on 5/27/2021.

Claim Status
2.	Claim 1 has currently been amended. Claim 3 has been cancelled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/27/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
The term “wherein” should be followed with a colon “:” in line 9 of claim 1.  Appropriate correction is required.

Foreign Priority


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“device for”, “storage unit configured to”, “control unit configured to”, and “sound wave output unit configured to” in claim 1.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: 
 (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections – 35 USC 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 1, the term “device” is unclear regarding which device is being claimed. The applicant’s specification contains the terms “transmission device”, “user terminal device”, “authentication device”, but the applicant’s claim language doesn’t specify which particular device the device claim 1 is drawn to. Although par [0017] of the applicant’s specification disclosed that fig. 1 illustrates an authentication information transmission device, 

	
Claim Rejections – 35 USC 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

12.	Claims 1-2 and 4-5 are rejected under 35 USC 103 as being unpatentable over Yamaguchi (JP 2000/056872A) in view of Kutsuwada et al (US 2013/0070566).
With respect to claim 1, Yamaguchi discloses a device for transmitting authentication information using ultrasonic waves (par [0003] & [0023], which disclose using a remote device using ultrasonic waves for authenticating processing using sound wave data), the device comprising:  
a control unit configured to generate sound wave signals with frequencies (par [0016], which discloses signal generation means for generating a sound wave signal of a predetermined frequency); and 
a sound wave output unit configured to output the sound wave signals (par [0001], “output a signal using sound waves”), and 
selecting from a predetermined range (sound signal of 15KHz to 20 KHz).
Kutsuwada et al further teaches a storage unit configured to store authentication information and frequency information corresponding to letters or numbers included in the authentication information (par [0036], lines 1-15, which discloses a table containing authentication sound data, including frequencies corresponding to characters/letters associated with various frequencies);
frequencies corresponding to the letters or numbers included in the authentication information (par [0036], lines 1-15, which discloses the table containing authentication sound data, including the characters/letters associated with the various frequencies);
wherein:
the control unit repeatedly generates the sound wave signals for several periods with the frequencies corresponding to the letters or numbers included in the authentication information in the order in which the letters or numbers are arranged (par [0036], lines 1-15, which discloses periodically generating authentication sound data according to a frequency band according to the corresponding, respective numerals and/or letters/characters provided); and
a sound wave signal corresponding to the number of times a letter or number included in the authentication information is consecutively arranged (par [0036], lines 1-15, “correspondence between the respective numerals and/or respective characters/letters), the control unit repeatedly generates the sound wave signal a predetermined number of times (par [0109], “repeat this process for a periodic period of time for a predetermined number of times”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the signal authentication environment of Kutsuwada et al within the as disclosed in par [0037] of Kutsuwada et al) in order to enhance the Yamaguchi reference with the ability to process and not discard a noise-based input even if the sound-input is spoken at a frequency inaudible to the receiving device.
With respect to claim 2, Kutsuwada et al further teaches wherein by repeatedly generating a sound wave signal of a specific frequency for several periods, the control unit repeatedly generates the sound signal of the specific frequency a predetermined number of times. (par [0109], lines 1-10)  
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the signal authentication environment of Kutsuwada et al within the concept illustrated by Yamaguchi, according to the motivation discussed regarding claim 1.

With respect to claim 4, Yamaguchi discloses wherein the control unit controls the frequency of the sound wave signal by adjusting a turn-on time of a pulse signal within one period (par [0041], lines 4-10).  
With respect to claim 5, Yamaguchi discloses wherein the period of the sound wave signal is a multiple of the period of a generated pulse signal (par [0041], “pulse generation circuit”). Application No. To Be AssignedPage 4 of 5  
 
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20211021